PD-0226-15

                                      NO.                                                  FEB 27 2015



     **


   Kakecr Jz/fiffVunUei P\r\                  §           IN THE COURT OF
    V.                                              §
                                                    §           CRIMINAL APPEALS
                                                    §
    THE STATE OF TEXAS                              §           OF TEXAS
                                                                                       FILED IN
                                                                               COURT OF CRIMINAL. APPFAfcj
                         Pro Se Motion Reottfsttng leavf rnffnr
                                An Originai CnyY Only of tttp                           Flo 27 :::j
                            Petition For Dtsprfttomap^ pnTnr
                                                                                     Abel Acosta, Clew

   TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:
        COMES NOW the Appellant/Petitioner in the above-styled and numbered cause and
  respectfully moves this Honorable Court to grant leave to file an original copy only ofthe
  Petition for Discretionary Review and in support thereofwould show to the Court the following:
           1• The style and appeal number in the^^Court ofAppeals is: p^^ __
  ^J^JtateofJexas, Appeal No. 07-;*- o,y,4j«_.rp
          2-     The Appellant/Petitioner moves that, pursuant to Rule 2, Texas Rules of
 Appellate Procedure, this Court suspend Rule 9.3(b), Texas Rules ofAppellate Procedure, that
 requires the filing ofeleven (11) copies ofthe Petition for Discretionary Review with the Court.
          3.    The facts relied upon to show good cause for this request are, as follows: The
Appellant is indigent and incarcerated and does not have access to aphoto copier. The Appellant
is presently not represented by counsel and intends to file aPro Se Petition for Discretionary
Review.




.ur mz petition for niQrRETIONARV review- PakTT             ~